Exhibit 10.1


EP ENERGY CORPORATION
2014 OMNIBUS INCENTIVE PLAN
PERFORMANCE SHARE GRANT NOTICE
Pursuant to the terms and conditions of the EP Energy Corporation 2014 Omnibus
Incentive Plan, as amended from time to time (the “Plan”), EP Energy Corporation
(the “Company”) hereby grants to the individual listed below (“you” or
“Employee”) an award (this “Award”) of Performance Shares (the “PSUs”) subject
to the terms and conditions set forth herein and in the Performance Share
Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan, each of
which is incorporated herein by reference. Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan.
Employee:
[___________________________________]
Date of Grant:
[___________]
Threshold PSUs:
[___________] PSUs
Performance Period:
November 1, 2017 (the “Performance Period Commencement Date”) through October
31, 2021 (the “Performance Period End Date”)
Vesting Schedule:
Except as expressly provided in Section 3(b) of the Agreement, the PSUs shall
become vested in accordance with the schedule set forth in the following table,
so long as you remain continuously employed by the Company from the Date of
Grant through each vesting date set forth below:
 
Vesting Date
 
Portion of PSUs That Become Vested
 
First Anniversary of the Performance Period Commencement Date
 
20%
 
Second Anniversary of the Performance Period Commencement Date
 
20%
 
Third Anniversary of the Performance Period Commencement Date
 
20%
 
Fourth Anniversary of the Performance Period Commencement Date
 
20%
 
Second Anniversary of the Performance Period End Date
 
20%
 
 
 
 
Earning of PSUs:




Subject to the Agreement, the Plan and the other terms and conditions set forth
herein, the PSUs shall become earned in the manner set forth below. The number
of PSUs, if any, that become earned in the Performance Period will be determined
in accordance with the following table (the “Performance Goals”):
 
Average Stock Price
 
PSUs Earned
Below Threshold
Less than $5.00
 
—
Threshold
At least $5.00, but less than $6.00
 
100.00%
 
At least $6.00, but less than $7.00
 
125.00%
 
At least $7.00, but less than $8.00
 
178.57%
 
At least $8.00, but less than $9.00
 
312.50%
 
At least $9.00, but less than $10.00
 
416.67%
 
At least $10.00, but less than $12.00
 
500.00%






--------------------------------------------------------------------------------




 
At least $12.00, but less than $14.00
 
833.33%
Maximum
$14.00 or greater
 
1,041.67%
 
 
 
 
 
As used herein, “Average Stock Price” means the highest average closing price
per share of the Company’s Common Stock (as reported on the New York Stock
Exchange composite tape) during any period of 90 consecutive days on which the
New York Stock Exchange is open for trading during the Performance Period.
Settlement Schedule:
Subject to the Agreement, the Plan and the other terms and conditions set forth
herein, the PSUs earned during the Performance Period that have become vested
shall be settled in accordance with Section 6 of the Agreement on the schedule
set forth in the following table:




 
Settlement Date
 
Cumulative Portion of PSUs Granted Hereunder That Become Settled
 
Performance Period End Date
 
20%
 
First Anniversary of the Performance Period End Date
 
40%
 
Second Anniversary of the Performance Period End Date
 
100%



By your electronic acceptance/signature, you agree to be bound by the terms and
conditions of the Plan, the Agreement and this Performance Share Grant Notice
(this “Grant Notice”). You acknowledge that you have reviewed the Agreement, the
Plan and this Grant Notice in their entirety and fully understand all provisions
of the Agreement, the Plan and this Grant Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Plan
Administrator regarding any questions or determinations arising under the
Agreement, the Plan or this Grant Notice, which are incorporated herein by
reference.
In addition, you are consenting to receive documents with respect to the Plan
and the PSUs granted hereunder by means of electronic delivery, provided that
such delivery complies with the rules, regulations, and guidance issued by the
Securities and Exchange Commission and any other applicable government agency.
This consent shall be effective for the entire time that you are a participant
in the Plan.


 
EP Energy Corporation











--------------------------------------------------------------------------------





EXHIBIT A
PERFORMANCE SHARE AGREEMENT
This Performance Share Agreement (this “Agreement”) is made as of the Date of
Grant set forth in the Grant Notice to which this Agreement is attached (the
“Date of Grant”) by and between EP Energy Corporation, a Delaware corporation
(the “Company”), and [__________________] (“Employee”).
1.Definitions. Capitalized terms used but not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice. As used herein, the
following terms have the meanings set forth below:
(a)    “Certificate of Incorporation” means the Second Amended and Restated
Certificate of Incorporation of the Company, as amended from time to time.
(b)    “Change in Control Protection Period” means the one-year period following
the consummation of a Change in Control.
(c)     “Employment Agreement” means the employment agreement between Employee
and the Company.
(d)    “Sponsor Sale” means a Subsequent Sale (as defined in the Certificate of
Incorporation) by one or more of the Sponsors.
(e)    “Sponsors” means, collectively, the Apollo Stockholder and the Principal
Stockholders, as such terms are defined in the Certificate of Incorporation.
2.    Award.  Effective as of the Date of Grant, the Company hereby grants to
Employee the number of PSUs set forth in the Grant Notice on the terms and
conditions set forth in the Grant Notice, this Agreement and the Plan, which is
incorporated herein by reference as a part of this Agreement. In the event of
any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control. To the extent earned, each PSU represents the right to receive
one share of Stock (“Common Stock”), subject to the terms and conditions set
forth in the Grant Notice, this Agreement and the Plan. Unless and until the
PSUs have become earned in the manner set forth in the Grant Notice and this
Agreement, Employee will have no right to receive any Common Stock or other
payments in respect of the PSUs. Prior to settlement of this Award, the PSUs and
this Award represent an unsecured obligation of the Company, payable only from
the general assets of the Company.
3.    Vesting of PSUs. 
(a)    Except as otherwise set forth in this Section 3 below, the PSUs shall
vest in accordance with the vesting schedule set forth in the Grant Notice. 
(b)    Notwithstanding anything in the Grant Notice, this Agreement or the Plan
to the contrary:


A-1

--------------------------------------------------------------------------------




(i)    If Employee’s employment with the Company terminates as a result of
Employee’s death or Disability (as defined in the Employment Agreement), then,
provided that Employee (or, if applicable, Employee’s estate) executes within
the time provided to do so (and does not revoke within any time provided to do
so) a release of claims in a form acceptable to the Plan Administrator, the
vesting of 50% of the PSUs, if any, that remain unvested will accelerate
automatically on the date of such termination without any further action by the
Company or any other person; provided, however, that such vested PSUs (and all
other PSUs granted hereunder, if any, that have become vested) shall remain
subject to the terms and conditions set forth in the Grant Notice and this
Agreement, including Sections 5, 6 and 10 below;
(ii)    If Employee’s employment with the Company terminates before or after a
Change in Control Protection Period as a result of (A) the Company’s termination
of Employee’s employment without Cause (as defined in the Employment Agreement)
or (B) Employee’s resignation for Good Reason (as defined in the Employment
Agreement), then if such termination occurs (x) prior to the Performance Period
End Date or (y) after the first anniversary of the Performance Period End Date
and prior to the second anniversary of the Performance Period End Date, any PSUs
remain unvested as of the date of such termination, provided that Employee
executes within the time provided to do so (and does not revoke within any time
provided to do so) a release of claims in a form acceptable to the Plan
Administrator, the vesting of a portion of the PSUs granted hereunder equal to
the Specified Acceleration Percentage will accelerate automatically on the date
of such termination without any further action by the Company or any other
person; provided, however, that such vested PSUs (and all other PSUs granted
hereunder, if any, that have become vested) shall remain subject to the terms
and conditions set forth in the Grant Notice and this Agreement, including
Sections 5, 6 and 10 below. As used herein, “Specified Acceleration Percentage”
means the product of (I) 5% multiplied by (II) the number of complete calendar
quarters that have elapsed in the calendar year that includes the date of
Employee’s termination of employment prior to the date of such termination; and
(c)    If, during a Change in Control Protection Period, Employee’s employment
with the Company terminates as a result of (i) the Company’s termination of
Employee’s employment without Cause or (ii) Employee’s resignation for Good
Reason, then, provided that Employee executes within the time provided to do so
(and does not revoke within any time provided to do so) a release of claims in a
form acceptable to the Plan Administrator, (A) if the Performance Period has not
ended, the date of such termination of employment shall be deemed to be the
Performance Period End Date, (B) all PSUs that remain unvested as of the date of
such termination, if any, will accelerate automatically on the date of such
termination and become vested without any further action by the Company or any
other person, and (C) the date of such termination shall be deemed to be a
Settlement Date; provided, however, that such vested PSUs (and all other PSUs
granted hereunder, if any, that have become vested) shall remain subject to the
terms and conditions set forth in the Grant Notice and this Agreement, including
Sections 5, 6 and 10 below.


A-2

--------------------------------------------------------------------------------




4.    Forfeitures Upon Termination of Employment.
(a)    If Employee’s employment with the Company terminates as a result of the
Company’s termination of Employee’s employment for Cause, then on the date of
such termination, Employee shall forfeit without consideration all of the PSUs
(including the PSUs that remain unvested and the PSUs that have become vested)
and all rights arising from such PSUs and from being a holder thereof.
(b)    If Employee’s employment with the Company terminates as a result of
Employee’s resignation without Good Reason, including, if applicable, a
termination of Employee’s employment as a result of the expiration of the term
of the Employment Agreement due to Employee providing notice of non-renewal of
such agreement, then, on the date of such termination, Employee shall forfeit
without consideration (i) all PSUs that remain unvested and (ii) 50% of the PSUs
that have become vested and all rights arising from such PSUs and from being a
holder thereof.
(c)    If Employee’s employment with the Company terminates for any reason other
than as set forth in Section 4(a) or 4(b), Employee shall forfeit without
consideration all of the PSUs that remain unvested (after giving effect to any
accelerated vesting pursuant to Section 3(b)) and all rights arising from such
PSUs and from being a holder thereof.
(d)    The forfeiture of PSUs pursuant to this Section 4 shall occur immediately
and automatically (without further action of the Company or any other person)
upon the termination giving rise to such forfeitures.
5.    Earning of PSUs. Following the end of the Performance Period, the Plan
Administrator will determine the level of achievement of the Performance Goals
for the Performance Period. The number of PSUs, if any, that actually become
earned for the Performance Period will be determined by the Plan Administrator
in accordance with the Grant Notice (and any PSUs that do not become so earned
shall be automatically forfeited). Unless and until the PSUs have become earned
and been settled in accordance with Section 6, Employee will have no right to
receive any dividends or other distributions with respect to the PSUs.
6.    Settlement of PSUs. As soon as administratively practicable following each
Settlement Date, but in no event later than 60 days following such Settlement
Date, Employee (or Employee’s permitted transferee, if applicable) shall be
issued a number of shares of Common Stock equal to the number of PSUs subject to
this Award that have become (i) vested in accordance with the Grant Notice and
Section 3, as applicable, and (ii) earned based on the level of achievement of
the Performance Goals as determined by the Plan Administrator in accordance with
Section 5. Any fractional PSU that becomes earned hereunder shall be rounded to
the nearest whole share at the time shares of Common Stock are issued in
settlement of such PSU. No fractional shares of Common Stock, nor the cash value
of any fractional shares of Common Stock, will be issuable or payable to
Employee pursuant to this Agreement. All shares of Common Stock issued hereunder
shall be delivered by entering such shares in book-entry form. The value of
shares of Common Stock shall not bear any interest owing to the passage of time.
Neither this Section 6 nor any action taken pursuant to or in accordance with
this Agreement shall be construed to create a trust or a funded or secured
obligation of any kind.


A-3

--------------------------------------------------------------------------------




7.    Dividend Equivalent Rights. Each PSU subject to this Award is hereby
granted in tandem with a corresponding dividend equivalent. Each dividend
equivalent granted hereunder shall remain outstanding from the Date of Grant
until the earlier of the settlement or forfeiture of the PSU to which it
corresponds. If the Company pays a cash dividend in respect of its outstanding
Stock and, on the record date for such dividend, Employee holds PSUs granted
pursuant to this Agreement that have not vested and been settled, the Company
shall credit to an account maintained by the Company for Employee’s benefit an
amount equal to the cash dividends Employee would have received if Employee were
the holder of record, as of such record date, of the number of shares of Common
Stock related to the portion of the PSUs that have not been settled or forfeited
as of such record date. Such account is intended to constitute an “unfunded”
account, and neither this Section 7 nor any action taken pursuant to or in
accordance with this Section 7 shall be construed to create a trust of any kind.
Any dividend equivalent will be subject to the same vesting schedule as the PSUs
to which it relates and will be paid to Employee, in cash, on the date that the
PSU to which it relates is settled in accordance with Section 6. Employee shall
not be entitled to receive any interest with respect to the payment of dividend
equivalents. Any dividend equivalent that relates to a PSU that (a) does not
become vested or (b) becomes vested and is subsequently forfeited shall be
forfeited at the same time the related PSU is forfeited.
8.    Rights as Stockholder.  Neither Employee nor any person claiming under or
through Employee shall have any of the rights or privileges of a holder of
shares of Common Stock in respect of any shares that may become deliverable
hereunder unless and until certificates representing such shares have been
issued or recorded in book entry form on the records of the Company or its
transfer agents or registrars, and delivered in certificate or book entry form
to Employee or any person claiming under or through Employee.
9.    Tax Withholding. Pursuant to Section 17.8 of the Plan, the Plan
Administrator shall have the power and right to deduct or withhold, or require
Employee to remit to the Company, an amount sufficient to satisfy any federal,
state and local taxes (including Employee’s FICA obligations) required by law to
be withheld with respect to this Award.
10.    Restrictions on Transfer. 
(a)    None of the PSUs, dividend equivalents or any interest or right therein
shall be (i) sold, pledged, assigned or transferred in any manner other than by
will or the laws of descent and distribution, unless and until the shares of
Common Stock underlying the PSUs have been issued, and all restrictions
applicable to such shares have lapsed, or (ii) liable for the debts, contracts
or engagements of Employee or his or her successors in interest. Except to the
extent expressly permitted by the preceding sentence, any purported sale,
pledge, assignment, transfer, attachment or encumbrance of the PSUs, dividend
equivalents or any interest or right therein shall be null, void and
unenforceable against the Company and its affiliates.
(b)    Until the earlier to occur of (i) the third anniversary of the
Performance Period End Date or (ii) the date on which the Sponsors hold less
than 15% of the shares of Common Stock they held on the Date of Grant, shares of
Common Stock issued hereunder may not be sold, pledged, assigned or transferred
in any manner other than by will or the laws of descent and distribution except
(1) with the prior approval of the Board, (2) to satisfy tax withholding
obligations as provided


A-4

--------------------------------------------------------------------------------




in Section 9, or (3) on a pro-rata basis with the Sponsors in the event of a
Sponsor Sale following the Performance Period End Date in which the Apollo
Stockholder participates (subject to cutback, if applicable, on terms
substantially similar to the terms that apply to other holders of Stock that
participate in such transaction); provided, that in the event the Apollo
Stockholder participates in a Sponsor Sale prior to the Performance Period End
Date, the shares of Common Stock sold by the Apollo Stockholder in such Sponsor
Sale shall be taken into account for purposes of determining Employee’s pro-rata
participation pursuant to this clause (3) in a Sponsor Sale that occurs after
the Performance Period End Date.
11.    Execution of Receipts. Any issuance or transfer of shares of Common Stock
or other property to Employee or Employee’s legal representative, heir, legatee
or distributee, in accordance with this Agreement shall be in full satisfaction
of all claims of such person hereunder. As a condition precedent to such payment
or issuance, the Company may require Employee or Employee’s legal
representative, heir, legatee or distributee to execute a receipt therefor in
such form as it shall determine appropriate.
12.    No Right to Continued Employment or Awards. Employee acknowledges that
nothing in this Award or the Plan constitutes an express or implied promise of
continued engagement as an employee. The grant of the PSUs and dividend
equivalents is a one-time benefit and does not create any contractual or other
right to receive a grant of Awards or benefits in lieu of Awards in the future.
13.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Employee, such
notices or communications shall be effectively delivered if hand delivered to
Employee at Employee’s principal place of employment or if sent by registered or
certified mail to Employee at the last address Employee has filed with the
Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.
14.    Agreement to Furnish Information. Employee agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
15.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the PSUs and dividend equivalents granted hereby;
provided¸ however, that the terms of this Agreement shall not modify and shall
be subject to the terms and conditions of any employment and/or severance
agreement between the Company (or an affiliate or other entity) and Employee in
effect as of the date a determination is to be made under this Agreement.
Without limiting the scope of the preceding sentence, except as provided
therein, all prior understandings and agreements, if any, among the parties
hereto relating to the subject matter hereof are hereby null and void and of no
further force and effect. The Plan Administrator may, in its sole discretion,
amend this Agreement from time to time in any manner that is not inconsistent
with the Plan; provided, however, that except as otherwise provided in the Plan
or this Agreement, any such amendment that (a) materially reduces the rights of
Employee or (b) adversely affects the economic rights of Employee under this
Award shall be


A-5

--------------------------------------------------------------------------------




effective only if it is in writing and signed by both Employee and an authorized
officer of the Company.
16.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
law principles thereof.
17.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without Employee’s consent. This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon Employee and Employee's beneficiaries, executors,
administrators and the person(s) to whom the PSUs and dividend equivalents may
be transferred by will or the laws of descent or distribution.
18.    Clawback. Notwithstanding any provision in this Agreement, the Grant
Notice or the Plan to the contrary, to the extent required by (a) applicable
law, including the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, any Securities and Exchange Commission rule or
any applicable securities exchange listing standards and/or (b) the Company’s
clawback policy and any other policy that may be adopted or amended by the Board
from time to time, all shares of Common Stock issued hereunder shall be subject
to forfeiture, repurchase, recoupment and/or cancellation to the extent
necessary to comply with such law(s) and/or policy.
19.    Counterparts. The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
the Grant Notice by facsimile or pdf attachment to electronic mail shall be
effective as delivery of a manually executed counterpart of the Grant Notice.
20.    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
21.    Headings; References; Interpretation. All Section headings in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any of the provisions hereof. The words “hereof,”
“herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references herein to Sections shall, unless the
context requires a different construction, be deemed to be references to the
Sections of this Agreement. All references to “including” shall be construed as
meaning “including without limitation.” Unless the context requires otherwise,
all references herein to a law, agreement, instrument or other document shall be
deemed to refer to such law, agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof. All references to “dollars” or “$” in this Agreement
refer to United States dollars. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa. Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or


A-6

--------------------------------------------------------------------------------




resolved against any party hereto, whether under any rule of construction or
otherwise. On the contrary, this Agreement has been reviewed by each of the
parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties hereto.
22.    Code Section 409A. The PSUs, dividend equivalents and any amounts payable
pursuant to this Agreement are intended to be exempt from or compliant with
Section 409A of the Code and the Treasury regulations and other interpretive
guidance issued thereunder (collectively, “Section 409A”). If Employee is deemed
to be a “specified employee” within the meaning of Section 409A, as determined
by the Plan Administrator, at a time when Employee becomes eligible for
settlement of the PSUs or payment of dividend equivalents upon his “separation
from service” within the meaning of Section 409A, then to the extent necessary
to prevent any accelerated or additional tax under Section 409A, such settlement
will be delayed until the earlier of: (a) the date that is six months following
Employee’s separation from service and (b) Employee’s death. Notwithstanding the
foregoing, the Company makes no representations that the payments provided under
this Agreement are exempt from or compliant with Section 409A and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Employee on account of
non-compliance with Section 409A.
23.    Non-Competition; Non-Solicitation.
(a)    Employee acknowledges that, in the course of employment with the Company,
the Company will provide Employee with confidential information. Employee
further acknowledges that the Company’s issuance of the PSUs herein further
aligns Employee’s interests with the long-term business interests of the
Company, and that the restrictions set forth in this Section 23 are reasonable
in all respects and necessary to protect the Company’s legitimate business
interests, including the protection of the confidential information and its
goodwill. Employee further acknowledges that Employee’s commitment to abide by
the terms of this Section 23 is a material inducement for the Company to enter
into this Agreement and issue the PSUs hereunder.  
(b)    During the Prohibited Period, Employee shall not: (i) within the Market
Area, engage in competition with the Company in any material aspect of the
Business, which prohibition shall prevent Employee from directly or indirectly
owning, managing, operating, joining, becoming an officer, director, employee or
consultant of, or otherwise being affiliated with, any person or entity engaged
in the Business in the Market Area in competition with the Company; (ii) solicit
or encourage any customer or supplier of the Company to cease or lessen such
customer’s or supplier’s business with the Company; or (iii) solicit or
encourage any employee or contractor of the Company to terminate his, her or its
employment or engagement with the Company.
(c)    The following terms shall have the following meanings:
(i)    “Business” shall mean the business and operations that are the same or
similar to those performed by the Company during the period that Employee is
employed by the Company, which business and operations include acquiring,
exploiting and developing oil and gas assets in the Market Area.


A-7

--------------------------------------------------------------------------------




(ii)    “Market Area” shall mean any principal area in which the Company is
engaged in the Business as of Employee’s termination date.
(iii)    “Prohibited Period” shall mean the period during which Employee is
employed by the Company and continuing as follows:
(A)
if Employee is involuntarily terminated by the Company without Cause, the
Prohibited Period shall end on the date that is six months following Employee’s
termination date (or such earlier date as corresponds with the number of months
of severance pay received by Employee from the Company); and

(B)
if Employee voluntarily resigns or is terminated for Cause, the Prohibited
Period shall end on the date that is twelve months following Employee’s
termination date.



[Remainder of Page Intentionally Blank]


A-8